Citation Nr: 0826922	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for bilateral posterior subcapsular cataracts.

2.  Entitlement to service connection for macular 
degeneration.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946 and from March 1948 to February 1953.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office Center in 
St. Louis, Missouri (the RO).

Procedural history

In an unappealed June 1997 rating decision, service 
connection was denied for bilateral posterior subcapsular 
cataracts.

In the April 2006 rating decision, inter alia, the RO denied 
the reopening of a previously-denied claim of entitlement to 
service connection for bilateral posterior subcapsular 
cataracts and also denied an initial claim of entitlement to 
service connection for macular degeneration.  The veteran 
perfected an appeal as to those two denials.

Based on a February 2008 statement by the veteran, the Board 
remanded this case in order to schedule a videoconference 
hearing.  In a June 2008 statement, the veteran through his 
representative indicated that he no longer desired a hearing.  
The hearing request accordingly has been withdrawn.  See 
38 C.F.R. § 20.702(e) (2007).  The case is once again before 
the Board. 

In July 2008, the undersigned Veterans Law Judge granted the 
veteran's request for the advancement of his case on the 
Board's docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).

The issue of entitlement to service connection for macular 
degeneration is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

The April 2006 RO rating decision also denied the veteran's 
request to reopen previously-denied claims of entitlement to 
service connection for glaucoma; keratoacanthoma of the nose 
and face; seborrheic keratosis of the skin; a left sinus 
condition; and residuals of ear infection, to include hearing 
loss and tinnitus.
The veteran's June 2006 notice of disagreement only referred 
to the two issues listed on the first page of this decision.  
He and his representative have not since brought up the other 
issues.   


FINDINGS OF FACT

1.  In June 1997, the RO denied the veteran's claim of 
entitlement to service connection for bilateral posterior 
subcapsular cataracts.  A timely appeal as to that issue was 
not perfected.

2.  The evidence associated with the claims folder subsequent 
to the RO's June 1997 rating decision pertains to the 
incurrence of an in-service injury and a nexus between the 
veteran's radiation exposure and his bilateral posterior 
subcapsular cataracts, which had not been established at the 
time of the prior final denial.  The additionally received 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and 
raises a reasonable possibility of substantiating the claim.  

3.  A preponderance of the competent medical evidence does 
not demonstrate that the veteran's bilateral posterior 
subcapsular cataracts is etiologically related to any 
incident of service, including exposure to ionizing 
radiation.




CONCLUSIONS OF LAW

1.  The RO's June 1997 decision denying the claim of 
entitlement to service connection for posterior subcapsular 
cataracts is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the June 1997 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for posterior 
subcapsular cataracts.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The veteran's bilateral posterior subcapsular cataracts 
were not incurred in or aggravated by service, nor may such 
be presumed. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts.

The veteran seeks entitlement to service connection for 
bilateral posterior subcapsular cataracts.  As discussed 
elsewhere in this decision, the issue of entitlement to 
service connection for macular degeneration is being remanded 
for further development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened. See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in letters from the 
RO dated September 26, 2002 and March 6, 2003 which 
specifically detailed the evidentiary requirements for new 
and material evidence to reopen a previously-denied claim, 
along with the evidentiary requirements for service 
connection.  

With respect to notice regarding new and material evidence, 
the above-mentioned September 2002 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material." 
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
evidence that pertains to the reason your claim was 
previously denied.    The Board notes that this language 
complies with the holding of the United States Court of 
Appeals for Veterans Claims (the Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  See also 38 C.F.R. § 3.156 (2007).  
In any event, since the claim is being reopened, there can be 
no error based on any inadequate Kent notice.

With respect to notice regarding service connection, the 
March 2003 VCAA letter informed the veteran that in order to 
establish entitlement to service connection the evidence must 
show "a relationship between your current disability and an 
injury, disease or event in service."  The veteran was 
informed that this relationship is usually shown by medical 
records or medical opinions. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining medical 
records, employment records and  records from Federal 
agencies.  With respect to private treatment records, the 
letter included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The September 2002 letter specifically noted: "We will make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies.  You must give us enough information about 
these records so that we can request them from the agency or 
person who has them.  It's still your responsibility to 
support your claim with appropriate evidence." 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA to the extent 
required by the circumstances.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. The Board additionally 
observes that all appropriate due process concerns have been 
satisfied. See 38 C.F.R. § 3.103 (2007). The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of this claim. The veteran 
has declined to exercise his option of a personal hearing.

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for posterior subcapsular 
cataracts. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007). Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim. See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)]. This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in October 2001, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service. Under 38 C.F.R. § 3.311, "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 
Section 3.311(b)(5) requires that colon cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2007). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2007).

Analysis

The veteran seeks entitlement to service connection for 
bilateral posterior subcapsular cataracts, which he contends 
is a result of exposure to ionizing radiation during active 
service. Implicit in his claim is the contention that new and 
material evidence has been received which is sufficient to 
reopen the claim.

Initial matter - new and material evidence

As was noted in the Introduction, the veteran's service-
connection claim for bilateral posterior subcapsular 
cataracts was previously denied in a June 1997 rating 
decision.  The veteran did not appeal that decision, and it 
became final.  
See 38 C.F.R. § 20.1103 (2007).

Although the RO's April 2006 rating decision adjudicated the 
claim on the merits (rather than on the narrower question of 
whether new and material evidence had been submitted which 
was sufficient to reopen the claim), the Board concludes that 
the veteran has not been prejudiced by such action, because 
in so doing the RO accorded the claim more consideration than 
was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  However, the Board must still determine on its own 
whether new and material evidence has been submitted before 
reopening the claim and adjudicating it on the merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]. See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].

In the June 1997 rating decision, the RO noted that there was 
no evidence that the veteran had been exposed to radiation 
during his military service and that there was no 
relationship between the veteran's bilateral cataracts and 
his claimed radiation exposure in service.  In essence, the 
RO denied the claim because Hickson elements (2) and (3) were 
missing. 

The Board finds that recently obtained radiation dose 
estimate from the Defense Threat Reduction Agency (DTRA) and 
the medical opinion of I.B., M.D. constitute new and material 
evidence.  In particular, the radiation dose estimate 
establishes that the veteran was, in fact, exposed to 
ionizing radiation during military service.   The medical 
opinion of Dr. I.B. states that a connection exists between 
the veteran's cataracts and his radiation exposure.  This new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim. See 38 C.F.R. 
§ 3.156 (2007).

The claim is therefore reopened.

Procedural concerns

The Board has reopened the veteran's service connection claim 
and is considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. The second concern involves the statutory duty to 
assist, which comes into play at this juncture. Thirdly, the 
standard of review changes.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the instant case, as detailed in the VCAA discussion 
above, the veteran has been amply apprised of what is 
required to establish his claim of entitlement to service 
connection for bilateral posterior subcapsular cataracts.  
Moreover, as was alluded to above, the RO denied the claim on 
its merits in its April 2006 rating decision, rather than 
based on a lack of new and material evidence.  Thus, there 
are no due process problems, and there is no prejudice to him 
in the Board's considering his claims on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained a 
radiation dose estimate from the DTRA and opinions from the 
VA Under Secretary for Health and the Under Secretary for 
Benefits.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

(iii.) Standard of review

The standard of review changes at this point.

Upon reopening the claim, after the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened. In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Discussion of the merits of the claim

The veteran contends that while serving in Operation IVY he 
was exposed to ionizing radiation which has led to his 
bilateral posterior subcapsular cataracts.  

The Board will now address in turn the three methods, 
discussed in detail above, through which service connection 
based upon radiation exposure may be granted 
[38 C.F.R. §§ 3.309(d) and § 3.311, and Combee].

(i.)  Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the veteran must currently have a disease listed in 
38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation. See 38 C.F.R. § 3.309 
(d)(3) (2007).

The medical evidence of record establishes that the veteran 
has been diagnosed with bilateral posterior subcapsular 
cataracts.  This is not one of the diseases specific to 
radiation exposed veterans listed under 38 C.F.R. 
§ 3.309(d)(2).  Thus, the presumptive service connection 
provisions contained in 38 C.F.R. § 3.309(d) are not 
applicable in this case.

(ii)  Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans. See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  
Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made. However, absent competent evidence that the veteran was 
exposed to radiation, VA is not required to forward the claim 
for consideration by the Under Secretary for Benefits.  See 
Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

The veteran has been diagnosed with posterior subcapsular 
cataracts.  This is one of the radiogenic diseases as defined 
by 38 C.F.R. § 3.311.  Furthermore, the veteran was diagnosed 
with this disease during the prescribed period; six months or 
more after exposure.  See 38 C.F.R. § 3.311(b)(5)(iii) 
(2007).  

Based on the presence of a radiogenic disease, a radiation 
dose estimate was obtained in February 2006 from the DTRA.  
The DTRA stated that the veteran was a confirmed participant 
of Operation IVY conducted in the Pacific Proving Ground in 
1952.  DTRA provided the following levels of exposure for the 
veteran: 

Mean total external gamma dose: 		0.01 rem 
Upper bound gamma dose:			0.03 rem

Mean total external neutron dose:		0.0 rem
Upper bound neutron dose:			0.0 rem

Mean eye dose (lens) beta plus gamma: 	0.02 rem
Upper bound total eye dose (lens):		0.05 rem

In March 2006, the veteran's file was sent to the VA Chief 
Public Heath and Environmental Hazards Officer for an 
advisory medical opinion.  In a March 16, 2006 memorandum, 
the VA Chief Public Heath and Environmental Hazards Officer, 
a medical doctor, stated that that "the threshold dose of 
radiation resulting in lens opacities in atomic bomb 
survivors was about 50-150 rads.  Studies of emergency and 
recovery workers following the Chernobyl accident suggest 
that radiation doses as low as 25 rads may cause cataracts . 
. .."  After noting that the upper bound total of radiation 
exposure to the lens of the veteran's eyes was 0.05 rem, the 
VA Chief Public Heath and Environmental Hazards Officer 
stated that it was "unlikely that the veteran's posterior 
subcapsular cataracts can be attributed to exposure to 
ionizing radiation in service." 

Following that opinion, on March 22, 2006 the Director of VA 
Compensation and Pension Service issued an advisory opinion 
which reviewed the veteran's claims folder and determined 
that "there is no reasonable possibility that the veteran's 
posterior subcapsular cataracts resulted from radiation 
exposure in service." 

Thus, the provisions of 38 C.F.R. § 3.311 have been adhered 
to.  The veteran has provided no evidence to the contrary, 
nor has he suggested that other methods of determining the 
level of radiation exposure would be more accurate.

In light of the above-mentioned opinions, service connection 
based on the procedural advantages of 38 C.F.R. § 3.311 is 
not warranted. 

(iii.)  Direct service connection - Combee

The Board is also obligated to consider service connection 
without reference to the radiation regulations, 38 C.F.R. 
§§ 3.309(d), 3.311.  The Federal Circuit in Combee determined 
that the regulations governing presumptive service connection 
for radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Accordingly, the Board will proceed to evaluate 
the veteran's claim under the regulations governing direct 
service connection.  See Combee, 34 F.3d at 1043-1044; see 
also 38 C.F.R. § 3.303(d) (2007).   

In this case, the veteran has advanced no specific 
contentions concerning service connection, aside from claimed 
radiation exposure.

As has been discussed above, in order to establish service 
connection for the claimed disorders, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the veteran has posterior subcapsular 
cataracts.  Hickson element (1) has therefore been met.

With respect to Hickson element (2), the Board will 
separately address in-service injury and disease. 

Concerning in service disease, the veteran's service 
treatment records do not indicate, and the veteran does not 
contend, that he suffered a disease of the eye during his 
military service. 

Regarding injury, as is discussed above, the veteran was 
exposed to ionizing radiation during service.  No specific 
eye injuries, as such, occurred during the veteran's military 
service.  Hickson element (2) has therefore been satisfied. 

With respect to Hickson element (3), the veteran has 
submitted an August 2001 opinion of I.B., M.D.  In this 
report Dr. I.B. stated that the veteran "had posterior 
subcapsular lens opacities which he thinks were related to 
radiation that he was exposed to in the service.  This indeed 
may be a factor . . . ."  Dr. I.B. further stated that a 
correlation existed between the veteran's cataracts and his 
in-service radiation exposure.

As noted above, in March 2006 the VA Chief Public Heath and 
Environmental Hazards Officer, also a medical doctor, 
determined that the veteran's cataracts were not related to 
the radiation exposure the veteran experienced during 
service. 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds the opinion of VA 
Chief Public Heath and Environmental Hazards Officer to be 
more persuasive than the opinion of Dr. I.B. 

The first and only evidence of the veteran's in-service 
exposure to radiation is the February 2006 DTRA dose 
estimate.  Prior to that report, the evidence of record 
indicated that the veteran had not been exposed to any 
ionizing radiation.  Specifically, the Department of the Navy 
had issued letters in October 1979 and May 1980 which 
specifically stated that there was no evidence of anyone on 
the USS Curtiss being exposed to radiation.  Since the 
medical report of Dr. I.B. was made in August 2001, five 
years before the DTRA dose estimate, it appears that he was 
relying exclusively on the veteran's reports of the level of 
radiation exposure.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In addition, Dr. I.B. merely indicated that radiation 
exposure "indeed may be a factor . . ." in the development 
of posterior subcapsular cataracts.  The Court has held on 
several occasions that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board 
assigns relatively little weight of probative value on this 
somewhat vague opinion.    

In contrast, the March 2006 opinion of the VA Chief Public 
Heath and Environmental Hazards Officer specifically noted 
the level of the veteran's radiation exposure established by 
DTRA and compared those levels to studies of Chernobyl 
emergency and recovery workers as well as and atomic bomb 
survivors.  
Based on the well reasoned opinion of the March 2006 VA Under 
Secretary for Health, the Board finds that the weight of the 
probative evidence does not establish a medical nexus between 
the veteran's cataracts and his military service to include 
radiation exposure therein.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his bilateral 
posterior subcapsular cataracts and service, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Consequently, 
Hickson element (3) has not been met and the veteran's claim 
fails on this basis. 

Conclusion 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral posterior subcapsular cataracts, as Hickson element 
(3) has not been met.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for bilateral posterior 
subcapsular cataracts is denied.


REMAND

2.  Entitlement to service connection for macular 
degeneration.

The veteran has alleged that his exposure to ionizing 
radiation has caused his macular degeneration. 

As was discussed above, there is evidence of in-service 
exposure to ionizing radiation.  There is also medical 
evidence of macular degeneration currently.  
The Board appreciates that macular degeneration is not 
considered to be a radiation related disease by VA.  See 
38 C.F.R. §§ 3.309, 3.311, discussed above.  However, Combee 
is applicable.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
veteran's macular degeneration and his in-service exposure to 
radiation.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action: 

1. VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
current macular degeneration is related to 
his military service to include exposure 
to radiation therein.  If the reviewing 
physician finds that physical examination 
of the veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for macular degeneration.  If 
the benefit sought on appeal remain denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


